In a negligence action to recover damages for personal injuries, the defendant Schindler Elevator Corporation appeals from an order of the Supreme Court, Kings County (Shaw, J.), dated March 3, 1986, which denied its motion to dismiss the complaint for lack of personal jurisdiction.
Ordered that the order is affirmed, with costs, and the caption is amended to substitute "Schindler Elevator Corporation” in place of "Haughton Elevator, a Division of Reliance Electric Company”.
The summons, which denominated the defendant as "Haughton Elevator, division of Reliance Electric Company”, was served upon Schindler Haughton Elevator Corporation, now Schindler Elevator Corporation, at its principal place of business. We find, under the circumstances herein, that service was effected upon the defendant under a misnomer. As the defendant was fairly apprised that it was the intended party defendant (see, Stuyvesant v Weil, 167 NY 421, 425-426; *429Connor v Fish, 91 AD2d 744; Luce v Pierce Muffler Shops, 51 Misc 2d 256, affd 28 AD2d 826), jurisdiction was obtained over it and the motion to dismiss was properly denied. Mangano, J. P., Thompson, Kunzeman and Sullivan, JJ., concur.